Title: To George Washington from the Maryland Council, 26 March 1779
From: Maryland Council
To: Washington, George


Sir.
In Council Annapolis 26th March 1779.
We have the Honor to inclose you two Resolutions of the General Assembly passed yesterday, before their Adjournment, and hope that our Parts of the Rifle and German Battalions may be incorporated without Inconvenience or Difficulty. The Merits and Services of many of the Officers, we have no Doubt, will make any Instances of ours, to place them in the same advantagious Situation as others, unnecessary.
The Resolution of Congress, on the Subject of Recruiting the Army, did not reach us, ‘til Tuesday Evening; the Assembly are desirous of strengthening the Army all they can, and our Opinion coincides with theirs, that the most probable Measure for Success will be the distributing recruiting Parties, under proper Officers, through different Parts of the State; a good many Deserters may, by that Method, be certainly got and secured, and new Men may be expected to inlist. If the Public Stock of Cloathing is such as that the Recruiting Parties might have sufficient to dress the Recruits, immediately on their inlisting, we doubt not, it would have the wished Effect.
We hope Sir! that the Situation of the Army may permit you to spare Recruiting Parties, agreeable to the Desire of the Assembly; we shall, with great Chearfulness, promote the Business all in our Power and, we flatter ourselves, not without Success. We are with the highest Regard and Esteem Your Excellency’s most obedient humble Servants
Th. Johnson
